DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 03/22/2022 has been entered. 
Claims 3-4, 10, 12, 17, and 27 have been cancelled.
Claims 1-2, 5-9, 11, 13-16, 18-26, and 28 are currently pending and considered below.

Claim Objections
Claims 1 and 25 are objected to because of the following informalities:  
Claim 1, line 20-21, “wherein the first tension measurement device and the second tension measurement device” should read --wherein each of the first tension measurement device and the second tension measurement device--
Claim 1, line 25, “interphase” should read --interface--
Claim 25, lines 24-26, “wherein the first tension measurement device and the second tension measurement device” should read --wherein each of the first tension measurement device and the second tension measurement device--
Claim 25, line 31, “interphase” should read --interface--
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-2, 5-9, 11, 13-16, 18-26, and 28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites the limitation “wherein the first tension measurement device and the second tension measurement device, each comprise a housing, each housing comprising an electronics module with a communications interphase housed therein” in lines 23-26. The application as originally filed does not provide support for a housing of the first and second tension measurement devices in the written description. Claims 2, 5-9, 11, 13-16, 18-24, and 28 are rejected by virtue of dependency on claim 1.
Claim 2 recites the limitation “wherein the housing of the first tension measurement and the second tension measurement device is non-elastic”. As stated above with respect for claim 1, the application as originally filed does not provide support for a housing of the first and second tension measurement devices in the written description, and therefore does not provide support for the respective housings being non-elastic.
Claim 25 recites the limitation “wherein the first tension measurement device and the second tension measurement device, each comprise a housing, each housing comprising an electronics module with a communications interphase housed therein” in lines 28-31. The application as originally filed does not provide support for a housing of the first and second tension measurement devices in the written description. Claim 26 is rejected by virtue of dependency on claim 25.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 11 and 25-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation “wherein the anchor attachment device is disposed at about a midpoint of the third portion of the resistance strap”, however claim 1 upon which claim 11 depends previously recites the limitation “an anchor attachment device adjustably disposed along the second portion of the resistance strap” in lines 33-34. It is unclear how the anchor attachment device is capable of simultaneously being disposed on both the second portion and the third portion of the resistance strap. Based on the figures and the limitations of claim 1, it appears the limitation of claim 11 should read --wherein the anchor attachment device is disposed at about a midpoint of the second portion of the resistance strap--, and has been interpreted as such for prosecution purposes.
Claim 25 recites the limitation “the one or more tension measurement devices” in lines 46-47. It is unclear if this limitation is referring to one or more of the first tension measurement device and the second tension measurement device, or to both the first tension measurement device and the second tension measurement device. Claim 26 is rejected by virtue of dependency on claim 25.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 6-9, 11, 13-16, 18-20, 23, 25-26, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Thomson (US Publication No. 20190126097, cited in PTO-892 mailed on 06/23/2021) in view of Oltorik (US Publication No. 20200023229, cited in PTO-892 mailed on 06/23/2021), and further in view of Tenaglia (US Publication No. 20050239617).
Regarding independent claim 1, Thomson discloses a tension trainer system (Fig. 2) comprising:
a resistance strap (exercise band 20) having a first end (right end of exercise band 20 with first load sensing device 21) and a second end (left end of exercise band 20 with second load sensing device 22);
grip attachment points (loop straps 25a, 25b for attaching to bar 24), wherein a first one of the grip attachment points is disposed at the first end of the resistance strap (loop strap 25b located at right end of exercise band 20) and a second one of the grip attachment points is disposed at the second end of the resistance strap (loop strap 25a located at left end of exercise band 20); and
a first tension measurement device (first load sensing device 21) and a second tension measurement device (second load sensing device 22), wherein the first tension measurement device is disposed at the first end of the resistance strap (see Fig. 2) and the second tension measurement device is disposed at the second end of the resistance strap (see Fig. 2), and wherein the first tension measurement device (21) and the second tension measurement device (22) is configured to measure a tension applied to its respective end of the resistance strap (see Fig. 2, paragraph 91 lines 6-9, “When the user pulls up on the bar, each of the first load sensing device 21 and second load sensing device 22, measure the extension force that is being applied to the exercise band 20”), wherein the first tension measurement device and the second tension measurement device each comprise a housing (in the broadest reasonable interpretation, first elastic band 2 and second elastic band 3 of each of the first load sensing device 21 and second load sensing device 22 form a housing for load sensor 4 and electronic circuit 5, see Fig. 1), each housing comprising an electronics module with a communications interphase housed therein (see Fig. 1 illustrating load sensing device 1, electronic circuit 5, paragraph 87 lines 8-13, “An electronic circuit 5, not visible but shown as hidden detail, is provided which is configured to monitor the load sensor 4, to measure the extension force, that is applied thereto, and to wirelessly transmit a signal 6 representative of the applied force to a remote receiver 7”), and wherein the electronics module of each of the first tension measurement device (21) and the second tension measurement device (22) is configured to wirelessly communicate data indicative of the tension of its respective one of the first tension measurement device (21) and the second tension measurement device (22) to a remote computing device (remote receiver 7 in Fig. 1 and receiver 26 shown as a smart phone in Fig. 2) via its respective communication interface (paragraph 93 lines 1-4, “In FIG. 2 the first load sensing device 21 and second load sensing device 22 wirelessly transmit a signal representative of the extension force to receiver 26 in the form of a smart phone”).

    PNG
    media_image1.png
    366
    418
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    728
    430
    media_image2.png
    Greyscale

	Thomson appears to suggest the resistance strap (exercise band 20) is comprised of an elastic resistance material by stating the first and second tension measurement devices (21, 22) “measure the extension force that is being applied to the exercise band 20”, but does not explicitly teach wherein an entirety of the resistance strap comprises an elastic resistance material. Thomson further does not teach wherein the resistance strap comprises a first portion, a second portion, and a third portion, wherein the second portion is disposed between the first portion and the third portion, the first tension measurement device being disposed in between a second end of the first portion of the resistance strap and a first end of the second portion of the resistance strap, the second tension measurement device being disposed in between a second end of the third portion of the resistance strap and a second end of the second portion of the resistance strap, wherein each of the first, second, and third portions of the resistance strap comprise continuous uninterrupted lengths of resistance strap, or an anchor attachment device adjustably disposed along the second portion of the resistance strap in between the first tension measurement device and the second tension measurement device.
	Oltorik teaches a tension trainer system comprising a tension measurement device (force sensor 122) that is connected to a resistance band (106), where the tension measurement device may be positioned at an end of the resistance band (Figs. 51-52) or alternately positioned between two respective portions of the resistance band (Fig. 50), such that the tension measurement device is connected between respective ends of the two portions of the resistance band (see Fig. 50), and a first end of a first portion of the resistance band is connected to an attachment point (coupling mechanism 107) to attach to a workout bar (1091).

    PNG
    media_image3.png
    567
    338
    media_image3.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the resistance strap and first and second tension measurement devices of Thomson such that the first and second tension measurement devices are positioned between two respective portions of the resistance strap, as is similarly taught by Oltorik, for the purpose of achieving the same results of measuring tension applied to the respective portions of the resistance band when the user performs exercises therewith (Oltorik paragraph 93 lines 1-3, “In an embodiment, the force sensor 122 can be programmed to detect, measure, store, and/or transmit force values applied to the resistance band”). As modified, the resistance strap of Thomson will include a first portion, a second portion, and a third portion, where a first end of the first portion will connect to the first grip attachment point (25b) and a first end of the third portion of the resistance strap will connect to the second grip attachment point (25a), as is similarly taught by Oltorik, a second end of the first portion and a first end of the second portion will connect to the first tension measurement device, and a second end of the second portion and a second end of the third portion will connect to the second tension measurement device, such that the first, second, and third portions of the resistance strap comprise continuous uninterrupted lengths of resistance strap to maintain the overall configuration of the apparatus of Thomson. 
	Thomson as modified by Oltorik does not explicitly teach wherein an entirety of the resistance strap comprises an elastic resistance material, or an anchor attachment device adjustably disposed along the second portion of the resistance strap in between the first tension measurement device and the second tension measurement device.
	Tenaglia teaches an analogous resistance strap (elastic strap 1; Fig. 1) for a user to stand on to perform exercises therewith (Fig. 8), wherein an entirety of the resistance strap comprises an elastic resistance material (elastic strap 1, paragraph 20 lines 3-4, “The preferably rubber construction of strap 1”), and further teaches an anchor attachment device (hook 57) that is adjustably disposed along a length of the resistance strap (see Fig. 11) and an anchoring device (53, 55, 59) that is attached to the anchor attachment device, and wherein the anchoring device is configured to anchor the resistance strap to a stationary structure (see Figs. 11-12, paragraph 34 lines 1-6, “In FIGS. 11 and 12 an additional component in the form of a door grip 51 is fitted to elastic band. Door grip 51 comprises a non-stretch strap 53 having a loop 55 at one end and a doorstop member 59 at its other end. A hook 57 fits through loop 55 and over strap 1. The strap 53 is slid beneath the door with the doorstop 59 to the other side of the door”).

    PNG
    media_image4.png
    413
    634
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    514
    176
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    293
    408
    media_image6.png
    Greyscale
 
    PNG
    media_image7.png
    286
    408
    media_image7.png
    Greyscale


	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the resistance strap of Thomson to be comprised of an elastic resistance material, as is similarly taught by Tenaglia, for the purpose of providing a resistance strap comprised of an adequate material for a user to impart extension forces thereon during exercise, and as it has been held to be within the general skill of one in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. Furthermore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the resistance strap of Thomson to include an anchor attachment device and an anchoring device, as is similarly taught by Tenaglia, for the purpose of allowing a user to alternatively anchor the resistance strap to a stationary structure/door to perform a variety of exercises using the resistance strap (Tenaglia paragraph 34 lines 7-10, “The person using the exercise equipment then places his or her feet against the door and pulls rearwardly on bar 11 to perform as what is known as a rowing exercise”). As the anchor attachment device of Tenaglia is shown to be positioned at a midpoint of the entirety of the resistance strap, when modified, the anchor attachment device would similarly be attached to a midpoint of the entirety of the resistance strap of Thomson, which is a midpoint of the second portion as previously modified by Oltorik such that the anchor attachment device is disposed along the second portion of the resistance strap between the first and second tension measurement devices.
	Regarding claim 2, Thomson as modified does not teach wherein the housing of the first tension measurement device and the second tension measurement device is non-elastic.
	Oltorik teaches an analogous tension measurement device (122) for a resistance strap (106) that comprises a housing that is non-elastic (Fig. 24, housing 1229; insomuch as Applicant has disclosed or illustrated a housing that is non-elastic, Oltorik shows the same) that houses an electronics module (1224) with a communications interphase (paragraph 104, “The electronic circuitry 1224 can include an RF clock, an RF circuit, an RF clock buffer, an application processor, a Bluetooth transceiver module, a Bluetooth RF transceiver, and a Bluetooth antenna, and can be configured for wireless transmission of detected force data by means known in the art”).

    PNG
    media_image8.png
    685
    482
    media_image8.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to substitute the first and second tension measurement devices of Thomson with the tension measurement device of Oltorik having a housing that is non-elastic for the purpose of achieving the same results of measuring the tension force applied to the respective portions of the resistance band when a user performs exercises therewith (Oltorik paragraph 93 lines 1-3, “In an embodiment, the force sensor 122 can be programmed to detect, measure, store, and/or transmit force values applied to the resistance band”).
	Regarding claim 6, Thomson as modified further teaches one or more grip attachments (bar 24), wherein the one or more grip attachments are configured to interchangeably attach to one or more of the grip attachment points (see Fig. 2, bar 24 attached to loop straps 25a, 25b).
	Regarding claim 7, Thomson as modified further teaches wherein the one or more grip attachments comprise one or more of a handle grip, a ring grip, a ball grip, a sleeve grip, a bar, a rope grip, a resistance strap, and an anchoring device (bar 24).
	Regarding claim 8, Thomson as modified further teaches wherein the anchor attachment device (hook 57 as modified by Tenaglia) is configured to anchor a portion of the resistance strap in a stationary position (Tenaglia Figs. 11-12, paragraph 34 lines 1-6, cited above for claim 1).
	Regarding claim 9, Thomson as modified further teaches wherein an anchoring device (53, 55, 59 as modified by Tenaglia) is attached to the anchor attachment device (Tenaglia Figs. 11-12), and wherein the anchoring device is configured to anchor the resistance strap to a stationary structure (Tenaglia paragraph 34 lines 1-6, cited above for claim 1).
	Regarding claim 11, Thomson as modified further teaches wherein the anchor attachment device (hook 57 as modified by Tenaglia) is disposed at about a midpoint of the second portion of the resistance strap (see rejection to claim 1 above).
Regarding claim 13, Thomson does not teach wherein one or both of the first tension measurement device (21) and the second tension measurement device (22) is configured to further measure an amount of time the resistance strap (20) is under tension.
Oltorik teaches a tension measurement device (force sensor 122) integrated with a resistance strap (resistance band 106; see Fig. 50) that is similarly configured to measure a tension applied to the resistance strap via an electronics module with a communication interface to a remote computing device (see Fig. 24; paragraph 92 lines 4-6, “A force sensor 122 can be physically and electrically coupled to track, record, and/or analyze the resistance experienced by a user during a workout”, paragraph 94 lines 4-7, “forces sensor 122 includes wireless transmission capability, such as Bluetooth.RTM. capability, to wirelessly transmit data to an external receiver, such as a computer, smartphone, or other device” and paragraph 104, “The electronic circuitry 1224 can include an RF clock, an RF circuit, an RF clock buffer, an application processor, a Bluetooth transceiver module, a Bluetooth RF transceiver, and a Bluetooth antenna, and can be configured for wireless transmission of detected force data by means known in the art”), and further teaches wherein the tension measurement device is configured to measure an amount of time the resistance strap is under tension (paragraph 94 lines 1-3, “force sensor 122 can be programmed to detect when a repetitive, cyclic force change ends, and detect, store and/or transmit "rest" time data” and paragraph 105 lines 9-13, “The transmitted and received data and/or calculated and reported information can also include the number of cycles, or repetitions, commonly called "reps" and the number of calories burned 130, as well as the time of the workout, 132 for an exercise session”). 
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the first tension measurement device and the second tension measurement device of Thomson to be configured to measure an amount of time the resistance strap is under tension, as is similarly taught by Oltorik, for the purpose of providing additional feedback to a user or trainer to evaluate performance of the user throughout an exercise when using the tension training system.
	Regarding claim 14, Thomson does not teach wherein one or both of the first tension measurement device (21) and the second tension measurement device (22) further comprise a display integrated therein, wherein the display is configured to display one or both of the amount of time the resistance strap (20) is under tension and the amount of tension being applied to the resistance strap (20).
Oltorik teaches a tension measurement device (force sensor 122) integrated with a resistance strap (resistance band 106; see Fig. 50) that is similarly configured to measure a tension applied to the resistance strap and an amount of time the resistance strap is under tension via an electronics module with a communication interface to a remote computing device (see Fig. 24; paragraph 92 lines 4-6, paragraph 94 lines 1-3, paragraph 94 lines 4-7, paragraph 104, and paragraph 105 lines 9-13 cited above for claim 13), and further teaches wherein the tension measurement device comprises a display integrated therein (Fig. 23, visible indicator lights 1221 and screen 1222), wherein the display is configured to display one or both of the amount of time the resistance strap is under tension and the amount of tension being applied to the resistance strap (paragraph 101 lines 4-15, “The force sensor 122 can have externally visible indicator lights 1221, or other externally-viewable indicia, including a screen 1222 showing, for example, force value data. Indicator lights can indicate, for example, the relative force applied to a resistance band and/or the power status of the force sensor power supply. In an embodiment, a plurality of LED lights can be used, with the lights indicating to a user or others increased force (i.e., increased resistance). In an embodiment, the increased force can be indicated by color, such that the plurality of lights can sequence from, for example, green to red with increased force”).

    PNG
    media_image9.png
    547
    336
    media_image9.png
    Greyscale

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the first tension measurement device and the second tension measurement device to include a display integrated therein to display one or both of the amount of time the resistance strap is under tension and the amount of tension being applied to the resistance strap, as is similarly taught by Oltorik, for the purpose of providing visual feedback to the user when performing exercises with the tension trainer system.
Regarding claim 15, Thomson as modified further teaches wherein the one or both of the amount of time the resistance strap is under tension and the amount of tension being applied to the resistance strap is displayed on the integrated display in real-time or as a cumulative running total over a period of time (Oltorik paragraph 101 lines 4-15 cited above for claim 14, visible indicator lights 1221 and screen 1222 show real-time representations of the amount of tension being applied to the resistance strap, and, based on color changes of the lights, indicates how long the resistance strap experiences a certain amount of tension).
Regarding claim 16, Thomson as modified further teaches wherein one or both of the first tension measurement device (21) and the second tension measurement device (22) is configured to transmit the amount of time the resistance strap is under tension to the remote computing device (receiver 26 of Thomson, first and second load sensing devices 21, 22 as modified by Oltorik, paragraph 105 lines 9-13, “The transmitted and received data and/or calculated and reported information can also include the number of cycles, or repetitions, commonly called "reps" and the number of calories burned 130, as well as the time of the workout, 132 for an exercise session”).
	Regarding claim 18, Thomson as modified further teaches wherein one or both of the first tension measurement device (21) and the second tension measurement device (22) further comprise one or more of a timer, a sensor, memory, a processor, a speaker, and an input/output interface (see load sensing device 1 in Fig. 1 of Thomson, load sensor 4).
	Regarding claim 19, Thomson as modified further teaches a trainer application installed on the remote computing device (Figs. 3-4; paragraph 28 lines 10-14, “The receiver may execute one or more algorithms to determine the applied extension force based on a signal representative of the applied extension force received from the electronic circuit and/or load sensor”), wherein the trainer application is configured to receive and process data communicated from one or both of the first tension measurement device (21) and the second tension measurement device (22; paragraph 93 lines 1-7, “In FIG. 2 the first load sensing device 21 and second load sensing device 22 wirelessly transmit a signal representative of the extension force to receiver 26 in the form of a smart phone. The receiver 26 processes the signal and compares the measured tensile force to a pre-determined level of extension force programmed into the receiver by a therapist, personal trainer or the user” and paragraph 94 lines 1-4, “In alternate embodiments the receiver may be a smart device or PC that provides a visual indication of the extension force measured on each of the first load sensing device 21 and the second load sensing device 22”, see also paragraphs 95-97).
	Regarding claim 20, Thomson as modified further teaches wherein the trainer application is configured to process the data received from one or both of the first tension measurement device (21) and the second tension measurement device (22; paragraph 28 lines 10-14, paragraph 93 lines 1-7, and paragraph [0094] lines 1-4 cited above for claim 19, and paragraphs 95-97), and to one or more of determine an exerciser’s progress, recommend exercise progressions, and recommend exercise regressions based on the exerciser’s performance as compared to a predefined criteria for a selected exercise or workout regime (see paragraphs 93-97, specifically paragraph 93 lines 4-11, “The receiver 26 processes the signal and compares the measured tensile force to a pre-determined level of extension force programmed into the receiver by a therapist, personal trainer or the user. When the pre-determined level of extension force has been reached the receiver provides a feedback signal in the form of a vibration that indicates to the user that the current repetition of the exercise routine is complete” and paragraph [0095] lines 4-12, “In FIG. 3 the extension force measured by each of the first load sensing device 21 and second load sensing device 22 is averaged to provide a single visual indication 31 of the extension force being applied. Each repetition of the exercise regime is indicated by peaks 32. As the user tires the peak extension force achieved decreases. The chart may be used to review endurance and peak output as well as to be compared with prior training history”).
Regarding claim 23, Thomson as modified further teaches wherein the trainer application comprises one or more preprogrammed workout regimes (paragraph 93 lines 4-7, “The receiver 26 processes the signal and compares the measured tensile force to a pre-determined level of extension force programmed into the receiver by a therapist, personal trainer or the user”, where the programmed pre-determined level of extension force represents a preprogrammed workout regime).
Regarding independent claim 25, Thomson discloses a method of using a tension trainer system (Fig. 2), the method comprising: 
providing a tension trainer system, comprising:
a resistance strap (exercise band 20) having a first end (right end of exercise band 20 with first load sensing device 21) and a second end (left end of exercise band 20 with second load sensing device 22);
grip attachment points (loop straps 25a, 25b for attaching to bar 24), wherein a first one of the grip attachment points is disposed at the first end of the resistance strap (loop strap 25b located at right end of exercise band 20) and a second one of the grip attachment points is disposed at the second end of the resistance strap (loop strap 25a located at left end of exercise band 20); and
a first tension measurement device (first load sensing device 21) and a second tension measurement device (second load sensing device 22), wherein the first tension measurement device is disposed at the first end of the resistance strap (see Fig. 2) and the second tension measurement device is disposed at the second end of the resistance strap (see Fig. 2), and wherein the first tension measurement device (21) and the second tension measurement device (22) is configured to measure a tension applied to its respective end of the resistance strap (see Fig. 2, paragraph 91 lines 6-9, “When the user pulls up on the bar, each of the first load sensing device 21 and second load sensing device 22, measure the extension force that is being applied to the exercise band 20”), wherein the first tension measurement device and the second tension measurement device each comprise a housing (in the broadest reasonable interpretation, first elastic band 2 and second elastic band 3 of each of the first load sensing device 21 and second load sensing device 22 form a housing for load sensor 4 and electronic circuit 5, see Fig. 1), each housing comprising an electronics module with a communications interphase housed therein (see Fig. 1 illustrating load sensing device 1, electronic circuit 5, paragraph 87 lines 8-13, “An electronic circuit 5, not visible but shown as hidden detail, is provided which is configured to monitor the load sensor 4, to measure the extension force, that is applied thereto, and to wirelessly transmit a signal 6 representative of the applied force to a remote receiver 7”), and wherein the electronics module of each of the first tension measurement device (21) and the second tension measurement device (22) is configured to wirelessly communicate data indicative of the tension of its respective one of the first tension measurement device (21) and the second tension measurement device (22) to a remote computing device (remote receiver 7 in Fig. 1 and receiver 26 shown as a smart phone in Fig. 2) via its respective communication interface (paragraph 93 lines 1-4, “In FIG. 2 the first load sensing device 21 and second load sensing device 22 wirelessly transmit a signal representative of the extension force to receiver 26 in the form of a smart phone”); 
anchoring the resistance strap (20; see Fig. 2; user 23 standing on exercise band 20 at anchor attachment points along length of exercise band 20)
attaching one or more attachment grips (bar 24) to one or more of the grip attachment points (see Fig. 2)
selecting an exercise or workout regime from a trainer application (Figs. 3-4; paragraph 50, “In preferred embodiments the pre-determined level of extension force is configurable”, paragraph 73-74, “In some preferred embodiments the method includes the further step of: e) a user setting a pre-defined threshold of extension force at which a feedback signal is to be provided to a user” and paragraph 77, “providing a useful tool that allows a personal trainer or physical therapist to monitor and control a routine performed by a user of an exercise band”), wherein the trainer application is in communication with the one or more tension measurement devices (see paragraphs 61-79 and 93-97); and
executing the selected exercise or workout regime, wherein data from an exerciser executing the selected exercise or workout regime is collected and communicated via the first tension measurement device (21) and the second tension measurement device (22) to the trainer application for processing (see paragraphs [0061]-[0079] and [0093]-[0097], specifically paragraph [0093] lines 1-7, “In FIG. 2 the first load sensing device 21 and second load sensing device 22 wirelessly transmit a signal representative of the extension force to receiver 26 in the form of a smart phone. The receiver 26 processes the signal and compares the measured tensile force to a pre-determined level of extension force programmed into the receiver by a therapist, personal trainer or the user”).

    PNG
    media_image1.png
    366
    418
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    728
    430
    media_image2.png
    Greyscale


    PNG
    media_image10.png
    591
    352
    media_image10.png
    Greyscale

    PNG
    media_image11.png
    565
    351
    media_image11.png
    Greyscale

Thomson appears to suggest the resistance strap (exercise band 20) is comprised of an elastic resistance material by stating the first and second tension measurement devices (21, 22) “measure the extension force that is being applied to the exercise band 20”, but does not explicitly teach wherein an entirety of the resistance strap comprises an elastic resistance material. Thomson further does not teach wherein the resistance strap comprises a first portion, a second portion, and a third portion, wherein the second portion is disposed between the first portion and the third portion, the first tension measurement device being disposed in between a second end of the first portion of the resistance strap and a first end of the second portion of the resistance strap, the second tension measurement device being disposed in between a second end of the third portion of the resistance strap and a second end of the second portion of the resistance strap, wherein each of the first, second, and third portions of the resistance strap comprise continuous uninterrupted lengths of resistance strap, or an anchor attachment device adjustably disposed along the second portion of the resistance strap in between the first tension measurement device and the second tension measurement device.
Oltorik teaches a tension trainer system comprising a tension measurement device (force sensor 122) that is connected to a resistance band (106), where the tension measurement device may be positioned at an end of the resistance band (Figs. 51-52) or alternately positioned between two respective portions of the resistance band (Fig. 50), such that the tension measurement device is connected between respective ends of the two portions of the resistance band (see Fig. 50), and a first end of a first portion of the resistance band is connected to an attachment point (coupling mechanism 107) to attach to a workout bar (1091).

    PNG
    media_image3.png
    567
    338
    media_image3.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the resistance strap and first and second tension measurement devices of Thomson such that the first and second tension measurement devices are positioned between two respective portions of the resistance strap, as is similarly taught by Oltorik, for the purpose of achieving the same results of measuring tension applied to the respective portions of the resistance band when the user performs exercises therewith (Oltorik paragraph 93 lines 1-3, “In an embodiment, the force sensor 122 can be programmed to detect, measure, store, and/or transmit force values applied to the resistance band”). As modified, the resistance strap of Thomson will include a first portion, a second portion, and a third portion, where a first end of the first portion will connect to the first grip attachment point (25b) and a first end of the third portion of the resistance strap will connect to the second grip attachment point (25a), as is similarly taught by Oltorik, a second end of the first portion and a first end of the second portion will connect to the first tension measurement device, and a second end of the second portion and a second end of the third portion will connect to the second tension measurement device, such that the first, second, and third portions of the resistance strap comprise continuous uninterrupted lengths of resistance strap to maintain the overall configuration of the apparatus of Thomson. 
	Thomson as modified by Oltorik does not explicitly teach wherein an entirety of the resistance strap comprises an elastic resistance material, or an anchor attachment device adjustably disposed along the second portion of the resistance strap in between the first tension measurement device and the second tension measurement device.
	Tenaglia teaches an analogous resistance strap (elastic strap 1; Fig. 1) for a user to stand on to perform exercises therewith (Fig. 8), wherein an entirety of the resistance strap comprises an elastic resistance material (elastic strap 1, paragraph 20 lines 3-4, “The preferably rubber construction of strap 1”), and further teaches an anchor attachment device (hook 57) that is adjustably disposed along a length of the resistance strap (see Fig. 11) and an anchoring device (53, 55, 59) that is attached to the anchor attachment device, and wherein the anchoring device is configured to anchor the resistance strap to a stationary structure (see Figs. 11-12, paragraph 34 lines 1-6, “In FIGS. 11 and 12 an additional component in the form of a door grip 51 is fitted to elastic band. Door grip 51 comprises a non-stretch strap 53 having a loop 55 at one end and a doorstop member 59 at its other end. A hook 57 fits through loop 55 and over strap 1. The strap 53 is slid beneath the door with the doorstop 59 to the other side of the door”).

    PNG
    media_image4.png
    413
    634
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    514
    176
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    293
    408
    media_image6.png
    Greyscale
 
    PNG
    media_image7.png
    286
    408
    media_image7.png
    Greyscale


	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the resistance strap of Thomson to be comprised of an elastic resistance material, as is similarly taught by Tenaglia, for the purpose of providing a resistance strap comprised of an adequate material for a user to impart extension forces thereon during exercise, and as it has been held to be within the general skill of one in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. Furthermore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the resistance strap of Thomson to include an anchor attachment device and an anchoring device, as is similarly taught by Tenaglia, for the purpose of allowing a user to alternatively anchor the resistance strap to a stationary structure/door to perform a variety of exercises using the resistance strap (Tenaglia paragraph 34 lines 7-10, “The person using the exercise equipment then places his or her feet against the door and pulls rearwardly on bar 11 to perform as what is known as a rowing exercise”). As the anchor attachment device of Tenaglia is shown to be positioned at a midpoint of the entirety of the resistance strap, when modified, the anchor attachment device would similarly be attached to a midpoint of the entirety of the resistance strap of Thomson, which is a midpoint of the second portion as previously modified by Oltorik such that the anchor attachment device is disposed along the second portion of the resistance strap between the first and second tension measurement devices.
	Regarding claim 26, Thomson as modified further teaches adjusting one or more elements of the exercise or workout regime in response to prompts from one or both of the first tension measurement device and the second tension measurement device, wherein the prompts are generated by the trainer application based on the processed data (feedback provided to user, see paragraphs 57-58, 60, 66-72, and 93-94).	
	Regarding claim 28, Thomson as modified further teaches wherein the anchor attachment device (hook 57 as modified by Tenaglia) is configured such that the resistance strap is movable along its length through the anchor attachment device (see Figs. 11-12 of Tenaglia, which illustrates elastic strap 1 is capable of moving within hook 57 as desired, and therefore when modified resistance strap 20 of Thomson will be capable of moving within hook 57 as desired).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Thomson (US Publication No. 20190126097, cited in PTO-892 mailed on 06/23/2021) in view of Oltorik (US Publication No. 20200023229, cited in PTO-892 mailed on 06/23/2021), in view of Tenaglia (US Publication No. 20050239617), and further in view of Harris (US Publication No. 20150367159, cited in PTO-892 mailed on 06/23/2021).
Thomson as modified by Oltorik and Tenaglia teaches the invention as substantially claimed, see above.
Regarding claim 5, Thomson as modified appears to illustrate a length adjuster at the attachment of the second portion of the resistance band (20, as modified by Oltorik, see rejection to claim 1 above) to each of the first and second tension measurement device (21, 22; see Fig. 2), but does not explicitly teach one or more length adjusters, wherein the one or more length adjusters are configured to adjust a length of at least one of the first portion, the second portion, and the third portion of the resistance strap.
Harris, in the same field of endeavor with regards to resistance straps, teaches a resistance strap (elastic band 400) and further teaches one or more length adjusters (slide adjusted locking mechanisms 300) that connect respective ends of the resistance strap to respective handle mechanisms (100) and that are configured for adjusting a length of the resistance strap as desired (see Figs. 1-2, paragraph [0022] lines 4-7, “Preferably, the device may be provisioned to allow said band 400 to be replaced or adjusted in length for various workouts as shown in FIG. 1 and FIG. 2” and paragraph [0025]).




    PNG
    media_image12.png
    660
    434
    media_image12.png
    Greyscale
 
    PNG
    media_image13.png
    622
    458
    media_image13.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the connection of the respective ends of the second portion of the resistance strap to the first and second tension measurement devices of Thomson in view of Oltorik to include a length adjuster, as is similarly taught by Harris for the connection of respective ends of a resistance strap to a first and second handle mechanism, for the purpose allowing a user to adjust a length of the second portion of the resistance strap as desired to perform various exercises or as necessary to accommodate users of different heights and sizes.


Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over over Thomson (US Publication No. 20190126097, cited in PTO-892 mailed on 06/23/2021) in view of Oltorik (US Publication No. 20200023229, cited in PTO-892 mailed on 06/23/2021), in view of Tenaglia (US Publication No. 20050239617), and further in view of Hinds et al. (US Patent No. 8491446, cited in PTO-892 mailed on 06/23/2021).
Thomson as modified by Oltorik and Tenaglia teaches the invention as substantially claimed, see above.
Regarding claim 21, Thomson as modified by Oltorik teaches wherein one or more of the first and second tension measurement devices (21, 22) comprise visible indicator lights (1221, as modified by Oltorik) and a screen (1222, as modified by Oltorik) to display exercise data (Oltorik paragraph [0101]), but does not teach wherein the trainer application (of the receiver 26 of Thomson) is configured to transmit data to one or both of the first tension measurement device (21) and second tension measurement devices (22) wherein the transmitted data comprises prompts to an exerciser to one or more of begin or end a selected exercise or workout regime, to increase or decrease a tempo of the selected exercise or workout regime, to increase or decrease a tension of the resistance strap for the selected exercise or workout regime, to increase or decrease a time under tension during the selected exercise or workout regime, to change the exerciser’s positioning for the selected exercise or workout regime, and/or to recommend an exercise or workout regime to the exerciser.
Hinds et al. teaches a tension training system (Fig. 1) comprising an elastic member (10) and a tension measurement device connected thereto (sensor body 100), where the tension measurement device transmits sensed pulling and/or pushing forces to a web application (Col. 5 lines 63-67, “it is notable that the sensor body 100 might transmit exercise data to a web application, and the user might then be able to direct the browser of his/her mobile device to the web application, or call in to the web application, to obtain a visual and/or audio presentation of the data”) that can be accessed via a remote computing device (“client device” in the form of a personal computer, mobile device, or game console, Fig. 4, Col. 5 lines 40-53), and wherein the web application and remote computing device are configured to transmit data to the tension measurement device (sensor body 100) which comprises a speaker (162) and light-emitting diodes (LEDs, see Fig. 3; Col. 4 lines 47-63), where the transmitted data comprises prompts to an exerciser to one or more of begin or end a selected exercise or workout regime, to increase or decrease a tempo of the selected exercise or workout regime, to increase or decrease a tension of the elastic member for the selected exercise or workout regime, to increase or decrease a time under tension during the selected exercise or workout regime, to change the exerciser’s positioning for the selected exercise or workout regime, and/or to recommend an exercise or workout regime to the exerciser (Col. 6 lines 26-55, specifically lines 36-53, “In this case, various audio messages can be associated with different information or events, with (for example) a first sound indicating that the measured force has met or exceeded a target force level, or a maximum force limit; a second sound signalling the time for which a pose or a motion should be sustained ("hold time"); a third sound if the measured force falls below the relaxation force for a given repetition; a fourth sound indicating the completion of an exercise, or the completion of an entire workout routine, or the attainment of a workout milestone (for example, total calories burned, total work done, etc.); and so forth. Audio cues in user-selected languages (as well as visual and/or tactile cues using various output devices) can provide instructions on (for example) how to perform various exercises, to move in various directions, or to use different muscles. Sound can also be used to provide rhythmic output, like that of a metronome, to assist with user timing of actions”).

    PNG
    media_image14.png
    521
    287
    media_image14.png
    Greyscale
 
    PNG
    media_image15.png
    435
    607
    media_image15.png
    Greyscale

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify each of the first and second tension measurement devices of Thomson in view of Oltorik to further include a speaker and to modify the trainer application of Thomson to include the functionality of transmitting audio and/or visual signals to the user via the first and second tension measurement device to indicate various aspects and/or measurements of the exercise or workout regime, as is similarly taught by Hinds et al., for the purpose of providing feedback to a user to enhance the exercise experience utilizing the visible indicator lights, screen, and speaker and to provide cues to the user regarding progression throughout an exercise.
Regarding claim 22, Thomson as modified by Oltorik and Hinds et al. further teaches wherein the prompts are one or both of audible (via speaker 162 of Hinds et al.) and visual (via visible indicator lights 1221 and screen 1222 of Oltorik).

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Thomson (US Publication No. 20190126097, cited in PTO-892 mailed on 06/23/2021) in view of Oltorik (US Publication No. 20200023229, cited in PTO-892 mailed on 06/23/2021), in view of Tenaglia (US Publication No. 20050239617), and further in view of Fell (US Publication No. 20170216658, cited in PTO-892 mailed on 06/23/2021).
Thomson as modified by Oltorik and Tenaglia teaches the invention as substantially claimed, see above.
Regarding claim 24, Thomson as modified by Tenaglia does not teach an exercise mat, wherein the exercise mat comprises positioning markings.
Fell teaches a similar trainer system in the form of a TRX wall mounted suspension training system comprising a first and a second strap (A, R) that are mounted to a support structure in the form of a wall or a ceiling at an anchor point (X), and an exercise mat (“Companion mat”, illustrated in the figure having visual measurements from 0” to 6”, or from point Q to point Z), wherein the exercise mat comprises positioning markings (“foot placement-suggestive markings”, see paragraph [0016] lines 3-19).

    PNG
    media_image16.png
    675
    469
    media_image16.png
    Greyscale

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the tension trainer system of Thomson to be anchored to a wall or ceiling and to include an exercise mat with positioning markings, as taught by Fell, for the purpose of allowing a user to perform a wider variety of exercises using the tension trainer system and for providing a visual indication of the position of the user throughout various exercises to ensure proper placement of the user’s feet and to provide a visual evaluation of the difficulty of exercises performed (paragraph [0017], lines 12-15, “These 1' increments, therefore, can dictate foot placement for desired degrees of exercise difficulty and also indicate the distance from the TRX anchor point X”; paragraph [0018] lines 10-14, “Preferably, both visual and tactile markings are used in some embodiments so that the exerciser can both see and feel the desired foot positions. The use of both types of markings may assist the exerciser in locating the desired foot positions”).

Response to Arguments
Applicant’s arguments filed 03/22/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN FISK whose telephone number is (571)272-1042. The examiner can normally be reached 8AM-4PM M-F (Central).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KATHLEEN M FISK/Examiner, Art Unit 3784                                                                                                                                                                                                        
/GARRETT K ATKINSON/Primary Examiner, Art Unit 3784